Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/513102 
    
        
            
                                
            
        
    

Parent Data15513102, filed 03/21/2017 and having 2 RCE-type filings thereinis a national stage entry of PCT/CN2015/091000 , International Filing Date: 09/28/2015claims foreign priority to PCT/CN2014/087655 , filed 09/28/2014


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Status of claims

Claims 17, 27, 32-36 and 39-47 are pending. 
New claims 39-47 were added with RCE. 
Claims 17, 27 and 32-36 were withdrawn from consideration as non-elected invention.
Claims 39-47 were examined and allowed.
Amendments in claims filed on 02/16/2021 are entered.

Allowable Subject Matter

New claims 39-47 are allowed.  Prior art on record does not teaches the compounds as claimed.  Elected species was previously allowed.  Closest prior art is 
Closest prior art is CN reference (2) which teaches conjugates of bile acids and anti-hepatitis virus drug.  Elected species is not taught by the prior art.

Response to Remarks

Applicants arguments filed on 02/16/2021 is acknowledged.  Amendments filed on 02/16/2021 are entered.  Applicants refer to the support for the amendments.  No compound was found on page 14, all others referred pages 20-22, 34-35 37-38 and Table H were found in the specification.  In amendments filed with RCE claim 35 was made dependent on claim 39 and claim 36 was made dependent on claim 31.  Since these are not the compounds as were examined, another compound which is HBV or HDV medicament were not allowable.  Claims 35 and 36 were withdrawn from consideration as non-elected invention. Claim 35 was amended to depend on new claim 39, since claim 35 is drawn to a composition and co-formulated or co-packaged or co-administered with a second, different HBV or HDV medicament.  In order to expedite the prosecution, the Examiner called to discuss the issues.  (Please see the interview summary attached).

Elected Invention

Previously, Applicants elect group II, claims 22-26 with traverse.  (Now claims 22-26 were cancelled). It is unclear that when claims 17-21 are monomers and are not coupled with adefovir ester.  Claims 22-26 and 27-34 drawn to method were drawn to polymeric bile acids therefore appears to be different and does not contribute the same technical feature.  
Elected Species: (Allowable)


    PNG
    media_image1.png
    153
    253
    media_image1.png
    Greyscale


Non-Elected invention should be canceled or amended. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/SABIHA N QAZI/Primary Examiner, Art Unit 1628